Title: To Thomas Jefferson from Joseph Stanton, 15 January 1806
From: Stanton, Joseph
To: Jefferson, Thomas


                        
                            President US Sir
                            
                            City Washington 15th Jany 1806
                        
                        Your note of this day is duly Recd The Letters I had the Honor to lay Before you Containing propositions for
                            Building Gun Boats at New London & Stonington was Premature; I presume the report made to the HR Induced their Hasty application Esteeming it a Less error to apply to
                            Soon than too Late, as delays are Often dangerous—The Recommendatory Letter wrote by Colo. Gardiner In favour of Colo. Whipple, Was by no means Intended to
                            supersede or opperate against Mr Smith, Who is a Gentleman of merit & Sound Politics.
                        Your Reasons Relative to Mr. Tophams Fine & Imprisonment is Cogent & Conclusive. To connive at such
                            atrocious Crimes is Improper—I have Considered It for forty years a Reason dareing or God Provocking Traffic—Permit to
                            observe that an Opinion is prevailing in R Island among the Republicans that they have served the Republican Cause &
                            the Administration faithfully; But in the Distribution of Favours they have been forgotten, They have solicited in Vain. I
                            am Very truly & Respectfully yours
                        
                            Jos. Stanton
                            
                        
                    